DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 3 is cancelled.  Claims 1, 4 and 5 are amended.  Claims 1, 2 and 4-14 are pending.

Allowable Subject Matter
Claims 1, 2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the support device includes a movable mechanism movably supporting, at the tip portion of the first side support and at the tip portion of the second side support, the optical device in a front-rear direction corresponding to an optical axis direction.

Claims 2 and 4-11 are allowed as being dependent on claim 1.

Claim 12 is allowable because the support device includes a movement mechanism that movably supports the optical device in a front-rear direction corresponding to an optical axis direction.

Claims 13 and 14 are allowed as being dependent on claim 12.

The closest available prior art Tajima (JP2017022668A) discloses wearable display device (wearable display 1A of fig. 1) comprising:  an optical device (optical device 70 of fig. 1) configured to form a virtual image (para. 0027; The wearer can visually observe the actual observation image of the outside world and the display image (virtual image) by the image light superposed on a part of the actual observation image and guided through the display member 71); and a support device (eyeglasses 80, temple fixing portion 10, an arm base end portion 20, a flexible support arm 30, an intermediate connecting portion 40 and arm tip 60 of fig. 1) configured to support the optical device (70), wherein the support device (eyeglasses 80, temple fixing portion 10, an arm base end portion 20, a flexible support arm 30, an intermediate connecting portion 40 and arm tip 60 of fig. 1) includes a first side support (temple fixing portion 10 of fig. 1) including a first temple (right temple 81R of fig. 1), a second side support (para. 0047; Further, when the display optical device 70 is also used for both left and right, connection openings 72a and 72a are formed on both left and right side surfaces, and connectors 72b are provided in each of the left and right connection openings 72a and 72a. As a result, it can be configured for both left and right without adding new parts and modules) (temple fixing portion 10 of fig. 1) including a second temple (left temple 81L of fig. 10), and a front frame (front frame of the eyeglasses 80 of fig. 10) extending between tip portions (40) of the first side support (10) and the second side support (10), the support device (eyeglasses 80, temple fixing portion 10, an arm base end portion 20, a flexible support arm 30, an intermediate connecting portion 40 and arm tip 60 of fig. 1) includes a flexible member (flexible support arm 50 of fig. 1) between the tip portion (40) of the first side support (10) and a first end of the front frame (illustrated in fig. 1) and between the tip portion of the second side support (10) and a second end of the front frame (illustrated in fig. 10), and the flexible member (50) causes an interval, between the tip portion of the first side support and the tip portion of the second side support (illustrated in figs. 1 and 10), to be changeable (para. 0030; The first flexible support arm 50 from the side closer to the display optical device 70 is provided for adjusting the vertical position of the display optical device 70); however, Tajima fails to teach or render obvious wherein the support device includes a movable mechanism movably supporting, at the tip portion of the first side support and at the tip portion of the second side support, the optical device in a front-rear direction corresponding to an optical axis direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        15 June 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882